Citation Nr: 0915052	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-17 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses from July 14, 2005, to August 1, 
2005.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from January 
1964 to January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Medical Center in 
Wichita, Kansas.  The Veteran had a hearing before the 
undersigned Board Member in March 2009.  A transcript of that 
hearing is contained in the record.  


REMAND

The Veteran in this case asserts that he is entitled to 
payment or reimbursement for private unauthorized medical 
expenses incurred between July 14th and August 1st, 2005.  
The record indicates that the Veteran was riding a horse when 
it fell on him.  He was subsequently taken by ambulance to 
Hutchinson Hospital in Hutchinson, Kansas, for initial 
examination.  Later that day, the Veteran was transported to 
Wesley Medical Center in Wichita, Kansas.  Treatment records 
show that the Veteran suffered a fracture of the iliac crest.

Upon examination of the records, the Board finds that further 
development is necessary to determine whether the Veteran is 
entitled to payment or reimbursement.  Initially, the Board 
notes that there is conflicting evidence as to whether the 
Veteran is permanently and totally disabled for VA 
compensation purposes.  A report of contact form report dated 
in January 2007 states that the Veteran is "P&T."  However, 
a patient inquiry printed in August 2007 merely states that 
the Veteran is service connected at 70% for PTSD and 20% for 
Diabetes Mellitus without making any mention of whether the 
Veteran is permanently and totally disabled.  Upon remand, 
the Veteran's claims file should be obtained so it can be 
adequately determined whether the Veteran is permanently and 
totally disabled and thus whether analysis under 38 U.S.C.A. 
§ 1725 or § 1728 (West 2002) is proper.  See also 38 C.F.R. 
§§  17.120, 17.1002 (2008) (outlining how a veteran qualifies 
under the respective statutes).  

Secondly, the Board notes that no inquiry has been made to 
determine whether a bed was available for the Veteran at the 
VA Medical Center in Wichita during the Veteran's period of 
treatment.  Because this determination affects whether VA 
facilities were feasibly available, an inquiry into whether a 
bed was available beginning July 14, 2005, should be made 
upon remand.      

Finally, the Board notes that proper VCAA notice has not been 
provided to the Veteran.  Although the Veteran was provided a 
letter in May 2007 outlining VA's general duties to notify 
and assist, the letter does not outline the elements 
necessary to establish a claim under 38 U.S.C.A. §§ 1725 or 
1728.  The elements of a claim under both of these sections 
should be provided to the Veteran upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice 
outlining the elements necessary to 
establish a claim for payment or 
reimbursement for unauthorized private 
medical expenses under both 38 U.S.C.A. 
§ 1725 and 38 U.S.C.A. § 1728.  

2. Contact the VA Medical Center in 
Wichita, Kansas, to determine whether a 
bed was available on July 14, 2005.  If it 
is determined that no bed was available on 
July 14, 2005, the response should state 
the next possible date a bed was 
available.  If it cannot be determined 
whether a bed was available for the time 
period specified, a statement saying so 
should be associated with the claims file.

3. Obtain the Veteran's claims file and 
associate it with this claim.

4. After obtaining the Veteran's claims 
file, readjudicate the Veteran's claim for 
payment or reimbursement for unauthorized 
private medical expenses from July 14, 
2005, to August 1, 2005.  Consideration 
should be given to entitlement under both 
38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  
.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



